Filed 11/5/13 LBS Financial CU v. Gehron CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


LBS FINANCIAL CU,

     Plaintiff and Respondent,                                         G047837

         v.                                                            (Super. Ct. No. 30-2011-00519786)

GEORGE J. GEHRON et al.,                                               OPINION

     Defendants and Appellants.



                   Appeal from a judgment of the Superior Court of Orange County, William
M. Monroe, Judge. Appeal dismissed.
                   George J. Gehron, in pro. per., and Cheryl L. Gehron, in pro. per.; Bret D.
Lewis & Associates and Bret D. Lewis, for Defendants and Appellants.
                   Prenovost, Normandin, Bergh & Dawe, Karel Rocha and Kristin Godeke
Baines, for Plaintiff and Respondent.
                                    INTRODUCTION
              This appeal is untimely and must therefore be dismissed. The court granted
respondent’s summary judgment motion and entered judgment in its favor on August 28,
2012. Respondent served a notice of entry of judgment on September 10, 2012.
Appellants did not file their notice of appeal until December 21, 2012, more than 60 days
after service of the notice of entry of judgment. Timely filing of a notice of appeal is
jurisdictional, and we may not entertain an appeal when the notice is filed too late.
                                          FACTS
              The facts of this case are simply stated. Appellants George and Cheryl
Gehron bought a boat on credit from Newport Boats. When they failed to make required
payments, respondent LBS Financial CU, as Newport Boats’ assignee, sued to collect the
amounts owing under the contract and to repossess the boat. LBS moved for summary
judgment on both issues, the Gehrons having failed to comply with the court’s writ of
possession. Before the motion for summary judgment could be heard, the Gehrons
returned the boat, so the court ruled only on LBS’s claim for contract damages. The
court awarded LBS its damages plus interest and ordered LBS to sell the boat and to
credit the Gehrons with the proceeds. This judgment was entered on August 28, 2012.
LBS served a notice of entry on the Gehrons on September 10.
              LBS subsequently moved to obtain attorney fees under the contract. At the
same time, it filed a memorandum of costs. The judgment was amended to add costs and
attorney fees on October 23, 2012. The judgment was amended yet again, on October 29,
to correct an error in wording. LBS served the Gehrons with notices of entry for each of
these amended judgments. The amended judgments did not change the original amount
of damages and interest or make any other substantive changes in the original award.
              The Gehrons filed their notice of appeal from the judgment after an order
granting a summary judgment motion on December 21, 2012.



                                             2
                                      DISCUSSION
              A notice of appeal must be filed no later than 60 days after the superior
court clerk serves on the appealing party a notice of entry of judgment or a file-stamped
copy of the judgment, 60 days after the appealing party serves or is served with a notice
of entry of judgment, or 180 days after entry of judgment, whichever is earliest. (Cal.
Rules of Court, rule 8.104(a).) These deadlines can be extended under certain
circumstances not pertinent here. (See Cal. Rules of Court, rule 8.108.) The timely
filing of a notice of appeal is jurisdictional, and a Court of Appeal has no power to
entertain an appeal once the deadline has expired. (Van Beurden Ins. Services, Inc., v.
Customized Worldwide Weather Ins. Agency, Inc. (1997) 15 Cal.4th 51, 56.)
              In this case, the court entered the judgment from which the Gehrons appeal
– after an order granting LBS’s summary judgment motion – on August 28, 2012. The
appeal clock started running on September 11, the day after LBS served the notice of
entry of judgment on the Gehrons. They did not file their notice of appeal until
December 21, over a month after the time to appeal from the judgment had expired.
              If an amended judgment substantially alters an original judgment, the time
for filing a notice of appeal starts anew. (Sanchez v. Strickland (2011) 200 Cal.App.4th
758, 764-765.) In this case, however, the amended judgment filed in October merely
added costs and attorney fees after a postjudgment hearing on these issues. A
modification to add costs and fees is not a substantial alteration of the original judgment
and does not restart the appellate clock. (Torres v. City of San Diego (2007) 154
Cal.App.4th 214, 222.) If the Gehrons were dissatisfied with the outcome of the hearing
on the fees and costs, they could have filed a separate notice of an appeal from
postjudgment orders, (ibid.) which, if it had been filed on December 21, would have been
timely. There was no appeal from these orders, however. The only order identified in
the Gehrons’ notice was the one granting LBS’s motion for summary judgment. An
appellate court’s jurisdiction is limited in scope to the notice of appeal and the judgment

                                             3
appealed from. (Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal.App.4th 493, 504.)
The time to appeal that judgment expired 60 days after service of the notice of entry, well
before December 21.
                  Appellants argued for the first time on appeal that we must reverse because
the trial court did not have jurisdiction to hear the case. They contend the case had to be
brought in federal court under the Ship Mortgage Act, 46 U.S.C. §§ 31301 et seq., as a
proceeding to foreclose on a preferred ship mortgage.1 Appellants are confusing superior
court jurisdiction and appellate court jurisdiction. It may be that the superior court did
not have jurisdiction and that the case should have been brought in federal court, under
the Ship Mortgage Act. And it is true that subject-matter jurisdiction may be raised for
the first time on appeal. (People v. Lara (2010) 48 Cal.4th 216, 225.) But “even a void
judgment or order is appealable [only] if that judgment or order is otherwise appealable.”
(Varian Medical Systems, Inc. v. Delfino (2005) 35 Cal.4th 180, 200.) Regardless of the
issues in an appeal, the appellate court cannot hear it unless the appellant files a timely
notice. (Van Beurden Ins. Services, Inc. v Customized Worldwide Weather Ins. Agency,
Inc., supra, 15 Cal.4th at p. 56.) As we have explained, that did not happen here.
                  The appeal must be dismissed because we, the Court of Appeal, lack
jurisdiction over it. Whether the superior court had jurisdiction is, at this point, moot
because we cannot consider it.




          1        Assuming that the Ship Mortgage Act applies, the obvious response for appellants when they were
sued in state court was to demur on grounds of lack of jurisdiction (Code Civ. Proc., § 430.10, subd. (a)) or to
petition to remove the case to the district court. They did neither, and they never raised the jurisdiction issue in the
trial court when LBS moved for summary judgment.


                                                           4
                                  DISPOSITION
            The appeal is dismissed. Respondent is to recover its costs on appeal.




                                              BEDSWORTH, ACTING P. J.

WE CONCUR:



MOORE, J.



IKOLA, J.




                                          5